DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Summary

Claims 1-20 are pending and allowed in the application

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejection it was withdrawn in the Office Action filed 28 October 2020 for the following reason: The claims recites the combination of additional elements of generating of dynamic offers, incrementally decrease or increase the offer, modify the particular offer based at least in part movement of the first user device, and transmit modified value. The claim as a whole integrates the mental process into a practical application of collecting information, analyzing the information and using the analyzed data along with a device to detect the movement of the user.  Specifically, the additional elements recite a specific manner of collected the movement data to dynamically determine an increase or decrease in an offer value, 

The prior art reference most closely resembling the applicants claimed invention are Vo, Rajan, and Satyavolu.

Neither nor any of the prior art of record, taken individually or in any combination, fairly teach, inter alia, the combination of the steps of:

generate a dynamic offer that includes: an initially-calculated offer value, a predefined minimum value of the initially-calculated offer value, a predefined maximum value of the initially-calculated offer value, and a predefined location to redeem the generated dynamic offer, wherein the dynamic offer is transmitted, at a first time, to a first user device associated with a first user, and wherein the predefined minimum value indicates, at the first user device, a potential minimum value that the initially-calculated offer can change to, and wherein the initially-calculated offer is greater than the predefined minimum value.

modify the particular initially-calculated offer value based at least in part on movement of the first user device relative to the predefined location where the dynamic offer is redeemable, wherein the modification changes the particular initially-calculated offer-value to a modified value greater than the predefined minimum value.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/S.S.S/Examiner, Art Unit 3623                                                                                                                                                                                                        
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623